IN THE SUPREME COURT OF THE STATE OF NEVADA


                    WELLS FARGO BANK, N.A.,                                No. 68596
                                      Appellant,
                                  vs.
                    SHARON HULIHAN, INDIVIDUALLY,
                    AND AS EXECUTRIX OF THE ESTATE                            FLED
                    OF GEORGIA K. HULIHAN; AND
                                                                              FEB 0 1 2016
                    SOPHIA ALEXANDER, AS TRUSTEE
                    OF THE GEORGIA K. HULIHAN                                      . I D ANvito


                    REVOCABLE TRUST DATED 2005,
                                      Respondents.

                                            ORDER DISMISSING APPEAL

                                   This is an appeal from a district court order entered in an
                    action relating to real property. Eighth Judicial District Court, Clark
                    County; Douglas W. Herndon, Judge.
                                   When our initial review of the docketing statement and
                    documents submitted to this court revealed a potential jurisdictional
                    defect, we ordered appellant to show cause why this appeal should not be
                    dismissed for lack of jurisdiction. Specifically, it appeared that the order
                    challenged on appeal was not appealable as a final judgment under NRAP
                    3A(b)(1) because respondents' claim for wrongful foreclosure remained
                    pending in the district court.   See Lee v. GNLV Corp.,   116 Nev. 424, 996
                    P.2d 416 (2000). In an untimely response to our order, appellant asserts
                    that the district court orally resolved the claim on December 3, 2014.
                    However, as respondents correctly note, the district court's oral order is
                    ineffective.   See State, Diu. of Child & Family Serv.s v. Dist. Court, 120
                    Nev. 445, 451-52, 92 P.3d 1239, 1243-44 (2004). To the extent appellant
                    argues that the wrongful foreclosure claim was resolved because appellant
                    abandoned it, this argument lacks merit.        See KDI Sylvan Pools v.
SUPREME COURT
        OF
     NEVADA


(0) 1947A    aner
                        Workman, 107 Nev. 340, 342, 810 P.2d 1217, 1219 (1991) (the fact that a
                        party does not intend to pursue a claim does not operate as a formal
                        dismissal of that claim).
                                     Accordingly, as it appears that the claim for wrongful
                        foreclosure remains pending in the district court, we conclude that we lack
                        jurisdiction over this appeal, and
                                    ORDER this appeal DISMISSED.




                                                           ;0#71
                                                               ,4
                                                    Douglas


                                                      J.




                        cc: Hon. Douglas W. Herndon, District Judge
                             Akerman LLP/Las Vegas
                             Lee A. Drizin, Chtd.
                             Eighth District Court Clerk
                             Janet Trost, Settlement Judge




SUPREME COURT
        OF
     NEVADA


(0) 1947A    443p471,
                                                              2